
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Parts 85 and 86
        DEPARTMENT OF TRANSPORTATION
        National Highway Traffic Safety Administration
        49 CFR Parts 523, 531, 533, 536, and 537
        [NHTSA-2018-0067; EPA-HQ-OAR-2018-0283; FRL-9984-62-OAR; NHTSA-2017-0069]
        RIN 2127-AL76; 2060-AU09
        The Safer Affordable Fuel-Efficient (SAFE) Vehicles Rule for Model Years 2021-2026 Passenger Cars and Light Trucks
        
          AGENCY:
          Environmental Protection Agency and National Highway Traffic Safety Administration.
        
        
          ACTION:
          Proposed rule; correction.
        
        
          SUMMARY:

          This document corrects information in the proposed rule published in the August 24, 2018 issue of the Federal Register entitled The Safer Affordable Fuel-Efficient (SAFE) Vehicles Rule for Model Years 2021-2026 Passenger Cars and Light Trucks. Specifically, a table in the Paperwork Reduction Act section is corrected; two minor changes are made to one amendatory instruction in NHTSA's regulatory text, and the coefficients specifying the proposed carbon dioxide standards in EPA's regulatory text have been corrected to reflect EPA's proposal to exclude credits for direct A/C emissions for purposes of compliance with carbon dioxide standards after model year 2020, as explained in Section III of the proposed rule. This document contains only clerical corrections and makes no updates to either the proposal or to the analysis underlying the proposal. For the reader's information, an updated Preliminary Regulatory Impact Assessment (PRIA) will also be made available concurrent with this notice; that document will include descriptions starting on the second page detailing the corrections to various tables and figures therein.
        
        
          DATES:
          Comments for the proposed rule must be received on or before October 26, 2018.
        
        
          FOR FURTHER INFORMATION CONTACT:
          
            EPA: Christopher Lieske, Office of Transportation and Air Quality, Assessment and Standards Division, Environmental Protection Agency, 2000 Traverwood Drive, Ann Arbor, MI 48105; telephone number: (734) 214-4584; fax number: (734) 214-4816; email address: lieske.christopher@epa.gov, or contact the Assessment and Standards Division, email address: otaqpublicweb@epa.gov. NHTSA: James Tamm, Office of Rulemaking, Fuel Economy Division, National Highway Traffic Safety Administration, 1200 New Jersey Avenue SE, Washington, DC 20590; telephone number: (202) 493-0515.
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        In the proposed rule beginning at 83 FR 42986, in the issue of August 24, 2018, make the following corrections:
        On page 43480, replace the existing Table XII-2 with the following table:
        
          Table XII-2—Estimated Burden for Reporting Requirements
          
             
            Manufacturers
            Hours
            Cost
            Government
            Hours
            Cost
          
          
            Prior Collection
            3,189.00
            $24,573.50
            975.00
            $31,529.00
          
          
            Current Collection
            3,774.5
            187,530.82
            3,038.00
            141,246.78
          
          
            Difference
            585.50
            162,957.32
            2,063.00
            109,717.78
          
        
        On page 43489, third column, remove the first instance of instruction 16 and in the second, in paragraph (a)(4)(ii) correct “8,877” to read “8,887.”  
        On page 43494, replace existing Table 1 to Paragraph (c)(2)(i)(A) with the following table:
        
           
          
            Model year
            CO2
              target value 
              (grams/mile)
            
          
          
            2012
            244.0
          
          
            2013
            237.0
          
          
            2014
            228.0
          
          
            2015
            217.0
          
          
            2016
            206.0
          
          
            2017
            195.0
          
          
            2018
            185.0
          
          
            2019
            175.0
          
          
            2020
            166.0
          
          
            2021 and later
            182.0
          
        
        On Page 43495 replace Table 1 to Paragraph (c)(2)(i)(B) with the following table:
        
           
          
            Model year
            CO2
              target value
              (grams/mile)
            
          
          
            2012
            315.0
          
          
            2013
            307.0
          
          
            2014
            299.0
          
          
            2015
            288.0
          
          
            2016
            277.0
          
          
            2017
            263.0
          
          
            2018
            250.0
          
          
            
            2019
            238.0
          
          
            2020
            226.0
          
          
            2021 and later
            244.0
          
        
        On Page 43496 replace the table currently titled “Table 1 to Table 1 to Paragraph (c)(2)(i)(C)” with the following table header and table:
        
          Table 1 to Paragraph (c)(2)(i)(C)
          
          
            Model year
            a
            b
          
          
            2012
            4.72
            50.5
          
          
            2013
            4.72
            43.3
          
          
            2014
            4.72
            34.8
          
          
            2015
            4.72
            23.4
          
          
            2016
            4.72
            12.7
          
          
            2017
            4.53
            8.9
          
          
            2018
            4.35
            6.5
          
          
            2019
            4.17
            4.2
          
          
            2020
            4.01
            1.9
          
          
            2021 and later
            4.09
            14.6
          
        
        On Page 43497 replace the table currently titled “Table 1 to Table 1 to Paragraph (c)(3)(i)(A)” with the following table header and table:
        
          Table 1 to Paragraph (c)(3)(i)(A)
          
          
            Model year
            CO2
              target value
              (grams/mile)
            
          
          
            2012
            294.0
          
          
            2013
            284.0
          
          
            2014
            275.0
          
          
            2015
            261.0
          
          
            2016
            247.0
          
          
            2017
            238.0
          
          
            2018
            227.0
          
          
            2019
            220.0
          
          
            2020
            212.0
          
          
            2021 and later
            227.0
          
        
        On Page 43498 replace the table currently titled “Table 1 to Table 1 to Paragraph (c)(3)(i)(B)” with the following table header and table:
        
          Table 1 to Paragraph (c)(3)(i)(B)
          
          
            Model year
            Maximum footprint
            a
            b
          
          
            2012
            66.0
            4.04
            128.6
          
          
            2013
            66.0
            4.04
            118.7
          
          
            2014
            66.0
            4.04
            109.4
          
          
            2015
            66.0
            4.04
            95.1
          
          
            2016
            66.0
            4.04
            81.1
          
          
            2017
            50.7
            4.87
            38.3
          
          
            2018
            60.2
            4.76
            31.6
          
          
            2019
            66.4
            4.68
            27.7
          
          
            2020
            68.3
            4.57
            24.6
          
          
            2021 and later
            68.3
            4.57
            39.9
          
        
        On Page 43499 replace the table currently titled “Table 1 to Table 1 to Paragraph (c)(3)(i)(D)” with the following table header and table:
        
          Table 1 to Paragraph (c)(3)(i)(D)
          
          
            Model year
            Minimumfootprint
            
            CO2
              target value
              (grams/mile)
            
          
          
            2012
            66.0
            395.0
          
          
            2013
            66.0
            385.0
          
          
            2014
            66.0
            376.0
          
          
            2015
            66.0
            362.0
          
          
            2016
            66.0
            348.0
          
          
            2017
            66.0
            347.0
          
          
            2018
            66.0
            342.0
          
          
            2019
            66.4
            339.0
          
          
            2020
            68.3
            337.0
          
          
            2021 and later
            68.3
            352.0
          
        
        
          Issued on October 16, 2018 in Washington, DC, under authority delegated in 49 CFR 1.95 and 501.5.
          Heidi R. King, 
          Deputy Administrator,  National Highway Traffic Safety Administration.
          Dated: October 16, 2018.
          William L. Wehrum, 
          Assistant Administrator for Air and Radiation,  Environmental Protection Agency.
        
      
      [FR Doc. 2018-22976 Filed 10-19-18; 8:45 am]
       BILLING CODE 4910-59-P
    
  